Title: From Thomas Jefferson to John Churchman, 18 September 1789
From: Jefferson, Thomas
To: Churchman, John



Sir
Paris Sep. 18. 1789.

I have duly received your favor of the 15th. of May. I had before received and answered the first letter you wrote me; but the 2d. which you mention to have written, never came to hand. I have sent to the Secretary of the Academy of sciences the printed paper inclosed in your last. I asked at the same time the authenticated copy  which you desired of the entry on their journals relative to your former communications to them. This I now inclose to you as I received it from the Marquis de Condorcet their Secretary. Being about to leave this country on a visit to my own I shall be in hopes of perhaps meeting you somewhere in my tour, and of expressing to you in person my readiness on all occasions to be useful to you in the business now in hand and the sentiments of esteem with which I am Sir Your most obedt. humble servt,

Th: Jefferson

